Opinion
Pee Curiam,
The Viewers’ Report involved in this appeal complies with the pertinent legal requirements. The appellant’s exceptions were, therefore, properly dismissed.
The findings and conclusions of the Viewers, which Section 9 of the Act of June 23, 1911, P. L. 1123, 16 PS §3118, contemplates, were inherently essential parts of the Schedule of Awards contained in the Report. Nothing further in such regard was either necessary or appropriate. The remaining matters which the appellant mistakenly sought by its exceptions to bring up for decision are not presently justiciable. They relate to the elements of property involved in various of the takings covered by the condemnation and to the relevant measure of damages. Such questions should rightly be raised at the trial of an appeal from a particular award where they can then be competently passed upon judicially. The procedure which the appellant has endeavored to pursue is without legal justification whatsoever; if followed, it could lead only to confusion and interminable delay in the adjudication of the rights of the respective parties in interest.
Order affirmed at the appellant’s costs.